Citation Nr: 1819388	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a neck disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury, to include post-concussion syndrome and migraine, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Josephine Townsend, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1981 to December 1985, and from June 1988 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the RO in Seattle, Washington, which denied service connection for a neck injury and residuals of a head injury.  

In November 2016, the Veteran testified at a Board video conference hearing from the RO in Seattle, Washington, before the undersigned Veterans Law Judge in Washington D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran previously filed a claim for a total disability rating based on individual unemployability (TDIU) due to the service-connected back disability.  See December 2009 Report of General Information.  TDIU was denied in the August 2010 rating decision.  On the July 2011 notice of disagreement, the Veteran wrote that he did not wish to contest the RO's TDIU determination, and that he only intended to appeal the issues of service connection for a neck injury and residuals of a head injury.  As no notice of disagreement (NOD) or new and material evidence was received within a year of the August 2010 rating decision, the August 2010 rating decision regarding TDIU is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

During the pendency of the current service connection claims, the Veteran reported that he has been unable to work since 2006 due to service-connected disabilities.  See November 2016 Substantive Appeal, and November 2016 Board hearing transcript.  However, the Board does not have jurisdiction to initiate appellate review of TDIU because a notice of disagreement (NOD) was not timely filed.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Garlejo v. Brown, 10 Vet. App. 229 (1997) (BVA did not err in refusing to adjudicate matter as to which no NOD was filed).


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for residuals of a neck injury on the grounds that the evidence did not show a link between residuals of a neck injury and a motor vehicle accident in service.  

2.  The Veteran did not timely file a NOD following the July 1994 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

3.  Evidence received since the July 1994 rating decision relates to an unestablished fact of a nexus between neck injury residuals and an in-service injury.

4.  A July 1994 rating decision denied service connection for residuals of a head injury on the grounds that the evidence did not show a link between residuals of a head injury and a motor vehicle accident in service.  

5.  The Veteran did not timely file a NOD following the July 1994 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

6.  Evidence received since the July 1994 rating decision relates to an unestablished fact of a nexus between head injury residuals and an in-service injury.

7.  The Veteran has a current neck disability of cervical spine degenerative arthritis.

8.  The Veteran sustained a neck injury in service after being struck in the head by an elevator. 

9.  The currently diagnosed neck disability is related in the in-service injury. 

10.  The Veteran has a current disability of post-concussion syndrome and migraine.

11.  The Veteran sustained a head injury in service after being struck in the head by an elevator.

12.  The current post-concussion syndrome and migraine are related to the in-service injury.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for residuals of a neck injury became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the July 1994 rating decision is new and material to reopen service connection for residuals of a neck injury.  38 U.S.C. § 5108 (2012), 38 C.F.R. § 3.156 (2017). 

3.  The July 1994 rating decision denying service connection for residuals of a head injury became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Evidence received since the July 1994 rating decision is new and material to reopen service connection for residuals of a head injury.  38 U.S.C. § 5108 (2012), 38 C.F.R. § 3.156 (2017). 

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical spine arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017). 

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a head injury, to include post-concussion syndrome and migraine, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a neck disability (arthritis) and residuals of a head injury (post-concussion syndrome and migraine), this decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion of VA's duties to notify and to assist, or compliance with these duties, is necessary.

Reopening Service Connection for a Neck Disability and Head Injury Residuals  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

A July 1994 rating decision denied service connection for residuals of a neck injury and a head injury on the grounds that the evidence did not show that neck or head injury residuals were related to a motor vehicle accident in service (no nexus).  The Veteran did not file a timely NOD following the July 1994 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the July 1994 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the July 1994 rating decision denying service connection for residuals of a neck injury and a head injury, VA has received additional lay and medical evidence.  The December 2009 claim, various lay statements received in 2011 and 2012, and the Veteran's lay statements at the November 2016 Board hearing reflect that the current head injury residuals and neck disability were caused by an in-service injury sustained in 1982 when an elevator struck the Veteran in the head.  Additionally, a March 2006 private treatment record and an October 2016 medical nexus opinion reflect that the Veteran has a chronic cervical spine injury and cervical degenerative changes related to the 1982 elevator injury in service.  

When the credibility of such evidence is presumed for the purposes of reopening the claim, such evidence relates to unestablished facts of a nexus between in-service injury and the current neck disability and head injury residuals, so could reasonably substantiate the issues of service connection for a neck disability and residuals of a head injury.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a neck disability and residuals of a head injury.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Neck Disability and Residuals of a Head Injury

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has current diagnoses of cervical spine degenerative arthritis, post-concussion syndrome, and migraine.  Cervical spine degenerative arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for cervical spine degenerative arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Post-concussion syndrome and migraines are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions do not apply to the claim for service connection for residuals of a head injury.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a); Walker v. Shinseki, 708 F.3d 1331.

As service connection for a neck disorder and residuals of a head injury are being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

The Veteran generally contends that the current neck disability and residuals of a head injury were caused by a 1982 in-service injury, during which the Veteran was struck in the head by an elevator, which caused lacerations to the head, loss of consciousness, neck pain, and required him to get 27 stitches in the head.  The Veteran asserted that he also sustained injuries to the right facial area and right shoulder area, including the neck, in August 1984 when a sheet metal rack collapsed on him and pinned him between two fire stations in service.  The Veteran stated that he has residual problems with neck pain, spasms, and numbness in the left arm, as well as migraine headaches primarily due to the 1982 elevator injury in service.  The Veteran stated that a falling tree injured his right clavicle in 2001, but he did not sustain any injuries to the head or neck.  Additionally, the Veteran contends that he did not fill out the original February 1994 claim, which indicated that the neck and head injuries were due to a motor vehicle accident in service, he was never involved in a motor vehicle accident in service, and he has not sustained any additional injuries to the head or neck since service separation.  See December 2009 Claim, October 2016 Affidavit, and November 2016 Board hearing transcript.

Initially, the Board finds that the Veteran is currently diagnosed with a neck disability and head injury residuals.  Specifically, the June 2010 VA examination report reflects that the Veteran was diagnosed with cervical degenerative arthritis, post-concussion syndrome and migraine, status post traumatic brain injury.    

After a review of all the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the current neck disability, post-concussion syndrome and migraine, are residuals of the in-service head and neck injuries so as to be directly "incurred in" service.  The evidence weighing in favor of this finding include the service treatment records, Social Security Administration (SSA) records, private treatment records, and lay statements provided by the Veteran and the Veteran's family and shipmate.  

Service treatment records reflect that on July 17, 1982, the Veteran was struck in the back of head by an elevator, resulting in loss of consciousness and neck pain.  Physical examination revealed bloody hair in the occipital region, a four to five centimeter laceration across the upper occipital region, a two centimeter vertical laceration, and tenderness in the right cervical muscle group.  The Veteran was diagnosed with lacerations and a concussion, which was treated with sutures and 24-hour observation in the sick bay ward prior to discharge on July 18, 1982.  The Veteran returned to sick bay on July 22, 1982 for follow-up on the laceration complaints of neck stiffness and pain, with clinical findings of neck spasms on examination.  Diagnosis was a well healing laceration and muscle spasm in the neck, which was treated with Parafon Forte and plans for suture removal in three days. 

An August 1984 service treatment record reflects that the Veteran presented to the sick bay with multiple contusions and abrasions to the right facial area and right posterior lateral shoulder after stacked sheet metals shifted with movement of the ship and pinned the Veteran against the bulkhead.  Additional service examination reports including the July 1993 service separation examination report reflects that the Veteran reported being in good health, but stated that he had a history of head injury from a cargo elevator with sequela, and that the Veteran reported having had problems with dizziness, fainting spells, and periods of periods of unconsciousness.  See, for example, May 1984, November 1985, October 1989, and July 1993 service treatment records.  

The March 1994 VA examination report reflects that the Veteran had a well-healed traumatic scar on the top of the scalp.  A March 2006 private treatment record reflects that the Veteran provided a history, for the purpose of seeking treatment, of being struck in the head by an elevator in approximately 1988, which caused a significant concussion and required him to received 27 stitches.  Upon examination, Dr. Staker noted tenderness in the cervical spine and x-ray findings of narrowing at C3-4.  Dr. Staker diagnosed chronic injury to the cervical spine with degenerative discs, loss of normal curve, and chronic pain, which was a non-curable, permanent, long-term condition. 

The Veteran provided similar histories during private examinations in November 2006 and June 2007, when the Veteran did not have the current service connection claims pending, reporting a history of back problems since an elevator shaft struck him in the head in the mid-1980s.  See November 2006 and June 2007 SSA records.  During the VA examinations in June 2010 and August 2016, the Veteran consistently reported that he was struck in the head by an elevator while onboard the USS Sacramento in 1982, which caused loss of consciousness, memory loss, disorientation, and neck stiffness.  Since the in-service injury the Veteran endorsed pain and decreased range of motion in the neck, headaches, and dizziness.  See June 2010 and August 2016 VA examination reports.

Lay statements dated 2011 to 2012, provided by the Veteran's shipmate, who was onboard the USS Sacramento when the Veteran was injured, and the Veteran's mother and siblings, who were notified of the injury by the U.S. Navy, reflect that the Veteran sustained an injury to the head when he was struck by an elevator in 1982 and has had problems with residual neck and head pain ever since.  Additionally, an October 2016 medical nexus opinion from M.E., ARNP, reflects that the Veteran has been seen for chronic spinal issues including cervical pain with radiculopathy since March 2015, and that the current cervical spine arthritic changes are most likely the result of the initial trauma the Veteran experienced when he was struck by an elevator in 1982.   

The evidence weighing against a finding of in-service incurrence includes the original February 1994 claim, the March 1994 VA examination report, the July 2001 private treatment record, and the July 2010 VA examination report.  The February 1994 claim reflects that the neck and head injuries were due to a "MVA," (i.e., motor vehicle accident), with "LOC" (i.e., loss of consciousness).  The March 1994 VA examination report reflects that the Veteran reported a history of head and neck injury due to a motor vehicle accident, and only reported occasional mid-thoracic pain but denied any neck pain.  A July 2001 emergency department note reflects that the Veteran was struck by a falling tree and sustained a right clavicle fracture, a five centimeter simple right frontal scalp laceration, and a closed head injury.  

Additionally, the VA examiner in June 2010 opined that the neck disability and residuals of the head injury were less than likely related to the 1982 service injury.  The June 2010 VA examiner provided the rationale that the 1994 VA examination report reflected that the neck and head injury were the result of a motor vehicle accident, and that the Veteran sustained additional injuries since the 1982 injury.

The Board gives no weight to the February 1994 claim, the March 1994 VA examination report, or the June 2010 VA examiner's opinion, because they are based on inaccurate facts and are inconsistent with other lay and medical evidence of record including the service treatment records, private treatment records, the positive nexus opinion from M.E., and the credible lay statements from the Veteran and the Veteran's family and shipmate.  The Veteran stated in the December 2009 claim, an October 2016 sworn affidavit, and at the November 2016 Board hearing, that the February 1994 claim reflected a clerical error, as he did not fill out the 

claim form himself, he did not state that he was involved in a motor vehicle accident, he has never been involved in a motor vehicle accident, and he does not know why the person who completed the February 1994 claim indicated that the head and neck injuries were related to a motor vehicle accident.  

The June 2010 VA examiner relied on an inaccurate history that the in-service injury was an in-service motor vehicle accident (as reported in the March 1994 VA examination report), rather than being struck in the head by an elevator, as a basis of the negative nexus opinion.  This inaccurate factual assumption is inconsistent with the other evidence and the Board's finding, which includes the Veteran's lay statement at the VA examination of head and neck injuries due to being struck in the head by an elevator in service, and service treatment records that reflect an elevator injury in 1982 in service (rather than a motor vehicle accident).  The June 2010 VA examiner's opinion also does not account for the Veteran's other lay histories reported for the purposes of getting treatment, lay histories when the Veteran did not have a service connection claim pending, and lay statements from the Veteran's family and friend, which also reflect an in-service injury due to being struck by an elevator.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  Additionally, the positive medical nexus opinion provided by M.E. related the current disabilities to the in-service elevator injury and is based on accurate facts, so is more probative.  

Although a July 2001 emergency department record reflects that the Veteran did in fact sustain an injury to the head in addition the right clavicle after service, contrary to the Veteran's November 2016 Board testimony, the July 2001 treatment note reflects that the Veteran was ambulatory at the scene of the accident and he had no loss of consciousness.  Additionally, the Veteran had a 5 centimeter laceration to the right frontal temporal scalp but no bony abnormality, no tenderness in the neck, 

no motor, focal, sensory, or cerebral findings, and the Veteran denied headache or other scalp pain at the time of the injury.  See July 2001 private treatment record.  Moreover, despite the July 2001 head injury, the Veteran has consistently reported at other private examinations in March 2006, November 2006, and June 2007, as well as the VA examinations in June 2010 and August 2016, that back pain and the current neck disability and head injury residuals were caused by being struck in the head by an elevator in service in the 1980s.  For these reasons, the history of in-service head injury by elevator is more probative than the July 2001 private treatment record evidence showing additional post-service head injury.  

While the Veteran's head injury residuals are not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had head injury residual symptoms, in addition to symptoms of a neck disability (of arthritis), which is a chronic disease, that began during service and continued since service separation.  These symptoms were later diagnosed as cervical spine degenerative arthritis, post-concussion syndrome, and migraine, thus tending to show direct service incurrence.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).  The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the neck disability and head injury residuals, including neck pain, neck muscle spasms, loss of consciousness, dizziness, and headaches (later diagnosed as cervical spine degenerative arthritis, post-concussion syndrome, and migraine) began in service, so was "incurred in" service.  The finding that the Veteran has had neck and head injury residual symptoms since service is supportive of the overall direct service connection claims because it tends to show that the symptoms that began in service were the basis for the later diagnosed cervical spine degenerative arthritis, post-concussion syndrome, and migraine.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as 

Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a neck disability and residuals of a head injury have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a neck disability is granted.

New and material evidence having been received, the appeal to reopen service connection for residuals of a head injury is granted.

Service connection for a neck disability of arthritis is granted.

Service connection for residuals of a head injury of post-concussion syndrome and migraine is granted. 





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


